Title: From Abigail Smith Adams to Abigail Louisa Smith Adams Johnson, 9 September 1813
From: Adams, Abigail Smith
To: Johnson, Abigail Louisa Smith Adams



Dear Abbe
Quincy Sep’br, 9th 1813—

Did you think that Grandmother would be the first of your Correspondents to write to you? aya She Said little to you, but thought more than She utterd, first because She knew it was a hard Struggle for a Young Girl, who had formed Several agreable acquaintance, who were equally attachd to her to quit them, and next She Supposed that Some reluctance was felt at leaving aged Grandparents to whom She might never again See, and an only Sister.
You have my dear Child made a Sacrifice to duty. You have relinquishd all your associates, Friends of your youth, to attend upon your parent, Seperated from whom you could not have been happy—and in fullfilling this Duty you have ensured to yourself the reward promissed to those, who honour their parents; whilst I felt for your Privations, I respected your motives—You will find also a Reward in your own reflections;
Susan has written to your Mother of her excursion. She will give to you an account of it, when She returns—Your Society have met but once Since you left it the affliction of our Family has cast a gloom over those with whom we are connected. Poor mr J Greenleaf is very Sick with a fever. he was taken at his office with a shakeing fit and a numbness which was very allarming.  he keeps his Chamber yet, and the dr attends him—
Mr E Millars came here this week to ask advice of your Grandfather, respecting his future Studies he thinks of reading Law—was it designd as a respect to your Grandfather? I presume it was, and that he was Sent by his Father, but a Gay lad of 17teen, will find the Law a dry bit, a hard Bone—now is the Age when he ought to enter colledge.
It is our National Fast day. we went, that is your Grandfather myself and Louisa in the morning to hear mr Codman, and were much pleased. his Text was in Jerimiah, “Shall I not visit for these things Saith the Lord”
he Said, he was not one of those who did not respect the Authority which Recommended the Fast. he thought it highly proper, whatever difference of opinion might exist respecting National measures. he Stood in that desk as minister of the gospel of Christ, not as a political disputant, that was not the place into which Party Spirit Should enter. he would not degrade his Character, or polute his pulpit by Such discussions his Duty it was to point out to his hearers those Sins which had justly drawn upon them the judgments of heaven—and in his catalogue he named that bitter Spirit of party; which interrupted Social harmony, and that calumny, which destroyd private Characters, and kindled the worst passions in the breast of Man—contrary to the Christian temper and character which taught us to Love even our Enemies, to bless those who curse us—Such a Sermon is calculated to do good. at home I hear we had combustables enough—
Sorry I am that a good Man Should So mistake his duty—
well my dear Girl are you amused with your Grandames Storys? I have already told your Aunt of my constant interruptions by company. one visitor I forgot to name which was mrs Beal who took Tea with me yesterday chiper as a Spring Bird. will you beleive it, that She went to Cambridge upon commencement Day?
Caroline went last week to See Eliza Guild. She and her Mother are going a journey to Bellows falls
Miss Cecilia Thaxter and Lucy Cushing made us a friend visit. Susan Thaxter with the loss of her Sister, has added an other trial to her fortitude. I will not call it a loss, for when a Lady discovers that her Lover is unworthy  her regard, it can be no loss to dismiss him. this She has done by hers, and returnd all his presents to him—She discoverd I beleive that he was intemperate. I did not fancy him the first time I Saw him—I am rejoiced that So worthy a Girl has not fallen a victim—tell Aunt Nancy, that by accident mr Vander kemp mentiond the name of mr Varick—I caught at it, and asked him if he was acquainted with him. he replied yes, that he was one of the worthyest characters he knew, much respected and esteemed, by all his acquaintance—a very Sensible Man, to which the Col assented being at table and observed that he once thought he meant to pay his Respects to his Sister
Now if the man has a Stiff Back I am Sure it cannot be more So, than parson Eatons and if I mistake not, he looks out for Susan Storer, a pretty Girl you know beside Aunt Nancy you know has Something of a Stiff Back unless Dr Hoolbrooks prescription has cured it—what does Grandmam mean by writing all this to me—only to divert you my Dear—
does Mamma think I have forgotten her. no by no means but I did not find that any body had written a word to you, and I knew what I write to you would be, as tho I had written to mamma—you must tell me how you amuse yourself. I know you will be a  good assistant to Aunt Nancy and to your Mother—I want to look upon you, and your various employments—it is a Spot that will always have painfull, as well as pleasurable recollections to me
So it must have Such to its presents inhabitants I asked the Col to write, but he Says he cannot—
I must bid you good Night—Sweet and tranquil has been the hour I have devoted to you I left mr Coleman below, to finish my Letter to you, which Shall go by tomorrows mail—what can you be doing now? reading or writing? what and to whom? we all Send abundence of Love—and kind adieus—
Your affectionate Grandmother
Abigail Adams